Sykes, J.,
delivered the opinion of the court.
The opinion this day delivered in the case of New York Life Insurance Co. v. Mrs. Sue S. Brame, 73 So. 806, is also decisive of this case.
The first instruction given for the plaintiff. was. erroneous in this respect: The policies here sued on contain the, clause as follows:
“On. receipt of satisfactory proofs of the death of the said assured, provided this policy is then in force, agrees to pay,” etc.
The company was not required to pay this money until a reasonable time after it' had received satisfactory proof of death. The proofs were not attempted, to be made satisfactory to the company until a short, time before this suit was filed on January 16, 1915'. The plaintiff was therefore not entitled to recover interest on the amount named in the policy before January 16, 1915. She was entitled to recover interest on the premiums paid by her from the date of their payment.
The judgment of the lower' court will be set aside,, and judgment entered here in favor of appellee in accordance with this opinion.
Affirmed-